                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY




 UNITED STATES OF AMERICA
                                                              Crim. No. 18-524
        v.


 JAMAR BATTLE                                                     OPINION



WILLIAM J. MARTINI, U.S.D.J.
      A federal grand jury charged Defendant Jamar Battle with possession of a firearm
and ammunition, having been convicted of a crime punishable by imprisonment for a term
exceeding one year in violation of 18 U.S.C. § 922(g)(1). At trial, a jury found him guilty.
He now moves for a new trial pursuant to Federal Rule of Criminal Procedure 33. ECF
No. 50. For the reasons set forth below, the motion is DENIED.
   I.        BACKGROUND
       On the night of July 4, 2018, near the corner of Avon Avenue and Treacy Avenue
in Newark, New Jersey, a dispute between Battle and his girlfriend caused Battle to fire his
gun at a vehicle driven by a friend of the girlfriend. One of the bullets inadvertently struck
and injured a minor who was walking nearby with her father. Before trial, the Government
and Defendant stipulated that he had a prior felony conviction and that the firearm or
ammunition had traveled in interstate commerce. This stipulation of fact was entered into
evidence and read to the jury. Counsel for Battle cross-examined the Government’s
witnesses about the fact that Battle had been in prison from March 2013 until the end of
May 2018. See Trial Tr. 291:18-25, 292:1-5. During cross-examination of the lead
detective involved in the case, it was established that Battle had been in continuous custody
from March 29, 2013 until his release on May 22, 2018. Id. at 340:15-25. In closing
arguments, counsel for Battle stated:
        And you know what the problem with being in a neighborhood is, where
        people know you, they know you went to jail for five years, they know you
        just got out, and they also know they got a lot of shootings with a gun they
        haven’t recovered . . . [T]his guy’s been incarcerated. Through almost every
        shooting with this gun he’s been incarcerated except for this one. Boy it
        looks like he fits the mold. Right? He’s a prior convicted felon.
Trial Tr. 401:6-10, 403:23-25, 404:1-3.
   II.      DISCUSSION

        Defendant argues that the United State Supreme Court’s recent decision in Rehaif
v. United States, 139 S. Ct. 2191 (2019) entitles him to a new trial. In Rehaif, the Supreme
Court held that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government
must prove both that the defendant knew he possessed a firearm and that he knew he
belonged to the relevant category of persons barred from possessing a firearm.” Rehaif,
139 S. Ct. at 2200. In Rehaif, the Defendant was prosecuted under 18 U.S.C. § 922(g)(5),
which provides that it “shall be unlawful for any person . . . , being an alien . . . illegally or
unlawfully in the United States,” to “possess in or affecting commerce, any firearm or
ammunition.” 139 S. Ct. at 2195. By contrast, Defendant Battle was prosecuted under 18
U.S.C. § 922(g)(1), which provides that it “shall be unlawful for any person . . . convicted
or any court of a crime punishable by imprisonment of a term exceeding one year” to
“possess in or affecting commerce, any firearm or ammunition.” 18 U.S.C. § 922(g). In
the present case, the jury was not instructed that in order to find the defendant guilty of a
violation of § 922(g)(1), it had to find that the defendant had knowledge that he had at least
one prior felony conviction at the time he possessed the firearm. On the contrary, the jury
was instructed that “[i]t is not necessary that the government prove that the defendant knew
that the crime was punishable by imprisonment for more than one year, nor is it necessary
for the defendant to have been sentenced to imprisonment for more than one year.” Trial
Tr. 422:20-24.

         A. Plain-Error Review Applies

       Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s
motion, the court may vacate any judgment and grant a new trial if the interest of justice
so requires.” Even if the Court detects error, unless the error is of constitutional dimension,
the Court can order a new trial “only if it believes that there is a serious danger that a
miscarriage of justice has occurred—that is, that an innocent person has been convicted.”
United States v. Silveus, 542 F.3d 993, 1004-05 (3d Cir. 2008) (quoting United States v.
Johnson, 302 F.3d 139, 150 (3d Cir. 2002)). Federal Rules of Criminal Procedure 30(d)
and 52(b) provide that a party that has failed to object may not seek post-trial or appellate
review of the instructional error unless the error is plain. See Fed. R. Crim. P. 30(d), Fed.
R. Crim. P. 52(b) (“A plain error that affects substantial rights may be considered even
though it was not brought to the court’s attention.”); Henderson v. United States, 568 U.S.
266, 272 (2011) (“Even where a new rule of law is at issue, Rule 52(b) does not give a
court of appeals authority to overlook a failure to object unless an error not only ‘affects
substantial rights’ but also ‘seriously affects the fairness, integrity, or public reputation of
judicial proceedings.’” (quoting United States v. Olano, 507 U.S. 725, 732 (1993)).
Because Defendant did not object to the jury instruction, plain-error review applies. See
Trial Tr. 289:8-11, 439:13-14.

      Under the plain-error review standard, to correct “an error not raised at trial, there
must be (1) error, (2) that is plain, and (3) that affect[s] substantial rights.” United States
                                                2
v. Johnson, 302 F.3d 139, 153 (2002). If the defendant can meet those three requirements,
the Court will not remedy the error unless the defendant can show that it “(4) ‘seriously
affect[s] the fairness, integrity, or public reputation of judicial proceedings.’” Id. (citation
omitted). Reversal—or in this case, a new trial—is warranted on plain-error review only
when a defendant can “show a reasonable probability that, but for the error, the outcome
of the proceeding would have been different.” Molina-Martinez v. United States, 136 S.
Ct. 1338, 1343 (2016) (internal citations omitted). The Government concedes that a plain
error occurred at trial when the jury was instructed that the Government did not have to
prove that the defendant knew that they were previously convicted of at least one felony
prior to possessing a firearm on July 4, 2018. The Government argues that to correct that
error and prevail on his motion for a new trial, Defendant must show that the error affected
his substantial rights.

       B. The Defendant Has Not Shown a Reasonable Probability of Acquittal
          Absent Error
       Battle has not demonstrated prejudice to his substantial rights because he had
knowledge that he belonged to the relevant category of persons barred from possessing a
firearm—namely, that he was a convicted felon. Battle stipulated that he “was convicted
of a crime punishable by imprisonment for a term exceeding one year, in a court in the
State of New Jersey prior to July 4th, 2018.” Trial Tr. 357:11-14. Battle elicited evidence
through witnesses during the trial that he had been in continuous custody for five year prior
to July 4, 2018. Battle’s theory of the case involved presenting evidence to the jury that
Battle had been imprisoned for the past five years, had been released a few weeks before
the shooting on July 4, 2018, and could not have had access to the firearm in such a short
period of time. The weight of the evidence establishes, in accordance with logic, that no
rational jury would have concluded that Defendant Battle lacked the knowledge that he
was, consistent with 18 U.S.C. § 922(g)(1), “convicted . . . of a crime punishable by
imprisonment for a term exceeding one year.” 18 U.S.C. § 922(g)(1). Consequently, the
outcome of Battle’s trial would not have differed had the jury received instructions
consistent with the Supreme Court’s decision in Rehaif.
   III.    CONCLUSION
        For the reasons set forth above, Defendant Jamar Battle’s Second Motion for a New
Trial, ECF No. 50, is DENIED. Sentencing is scheduled for December 19, 2019 at 11:00
a.m. An appropriate order follows.




Dated: November 26, 2019

                                                         /s/ William J. Martini
                                                       WILLIAM J. MARTINI, U.S.D.J.
                                               3
